Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsmon (WO 2000021203 A1; also listed Cohen), and further in view of Tanaka (US 4,823,908).
Regarding claim 1, Atsmon teaches a method for identifying a location of a mobile device within an enclosed area comprising:
capturing, by the mobile device [col. 9:5-30 telephone having a sound receiving and generating sub-system including a microphone…computer comprises a PDA, personal digital 
obtaining an audio fingerprint based on a combination of the ambient audio signals and the audio signal, the combination combining to produce a unique ambient audio signal for the enclosed area [pg. 4:1-10 …acoustic waves used for communications are incorporated in sounds used for regular operation of the device which generates the sounds, for example by modulating beeps. Alternatively or additionally, the sounds are inaudible, for example being ultrasonic, infrasonic, of a low amplitude and/or causing only small changes in amplitude and/or frequency of an existing sounded signal. ; pg. 18:20-25 In some cases, the information carrying portion of the signal is not 
communicating the obtained audio fingerprint to a database such that upon receiving the audio fingerprint [pg. 7:5-10 using a computer microphone to acquire ambient sounds, then analyzing these sounds using a computer, and then using the analysis to determine events occurring in its neighborhood. Optionally, these sounds are transmitted to remote location, either as sound files or as data files for basic and/or further analysis. In a preferred embodiment of the invention, electronic devices are designed and/or programmed to generate sounds (possibly in the ultrasonic range), which sounds represent their current state or particular events. … eavesdropping on these sounds…malfunctioning fax machine will generate one hum…], the database identifies the location of the mobile device using the obtained audio fingerprint and audio fingerprints stored in the database, whereby each audio fingerprint in the database is associated with a unique location [pg. 5:29-35 the acoustic waves used for communication or, possibly, another set of acoustic waves, may be used to determine the relative position and/or orientation of electronic devices…position, orientation and/or motion.; pgs. 9-10 bridging position, two-dimensional position, three-dimensional position; pg. 32:10-15 Alternatively 10 or additionally, microphone 156 can be used to detect an occupancy of a room or glass breakage, possibly serving as a burglar alarm.].
Atsmon teaches modulating an ultrasonic signal to carry sound signals [pg. 4:1-10]…but does not explicitly teach … and yet Tanaka teaches capturing, by the mobile device, an audio signal generated by a first non-linear ultrasonic frequency transmitter, wherein the audio signal is generated based on the first non-linear ultrasonic frequency transmitter transmitting a first audio 
It would have been obvious to replace the ultrasonic transmitter as taught by Atsmon, with the parametric array (i.e., two ultrasonic transmitters) which produces an audible sound by parametric interaction in air so leakage from the room can be adjusted/reduced so that a more secure communication is achieved (Tanaka) [col. 4:25-40] and (Atsmon) [pg. 3:20-25]. 
Regarding claims 2 and 12, Atsmon as modified by Tanaka also teaches wherein the enclosed area is a room within a building [Atsmon: pg. 24:5-10 relative location of a pulsing sound source and a plurality of microphones is determined by solving time of flight equations. Thus, the relative location of an electronic device and/or a computer, relative to another electronic device or 
Regarding claims 3-4 and 13-14, Atsmon as modified by Tanaka also teaches the method according to claim 1 wherein the audio signal generated by the first non-linear ultrasonic frequency transmitter comprises subharmonic signals that are by-products of ultrasonic frequency signals transmitted by the first non-linear ultrasonic frequency transmitter and wherein the subharmonic signals comprise arithmetic divisions of the fundamental frequencies of the transmitted ultrasonic frequency signals [col. 2:30-45 When two finite amplitude sound waves having slightly different frequencies are radiated simultaneously in the medium, a sound wave having a frequency equal to the sum and difference of the two waves is produced by the nonlinear interaction (parametric interaction) of the two sound waves. Accordingly, if the original two sound waves are ultrasonic waves and the difference therebetween is so selected as to be an audio frequency, an audible sound is generated by the parametric interaction.].
Regarding claims 5 and 15, Atsmon also teaches the method according to claim 1 wherein the obtaining the audio fingerprint of the captured ambient audio signal comprises: determining from the ambient audio signal peaks and valleys occurring in the background noise and peaks and valleys occurring in the first audio signal; and associating a pattern obtained from the determined peaks and valleys as the audio fingerprint of the captured ambient audio signal [pg. 21:1-15 detection of a signal by an electronic device (or a computer) comprises a binary detection of the signal, e.g., an on/off state. Additionally or alternatively, more complex signal detection and analysis techniques may be implemented, for example, detection of signal amplitude, frequency, 
Regarding claims 7 and 17, Atsmon as modified by Tanaka teaches the method according to claim 1 wherein the ambient audio signal further comprises a second audio signal generated by a second non-linear ultrasonic frequency transmitter provided a distance away from the first non-linear ultrasonic frequency transmitter, whereby the second non-linear ultrasonic frequency transmitter is configured to transmit ultrasonic frequency signals that constructively interfere with the ultrasonic frequency signals transmitted by the first non-linear ultrasonic frequency transmitter [0019 When designing the feature modulation level of the watermarking scheme for a positioning application in mobile devices, one should select a feature modulation that is robust to degradation expected in ambient capture. Robust audio features that are modulated with an auxiliary data signal to hide the data in a host audio program in these environments include features that can be accumulated over a detection window… This accumulation enables energy from weak signals to be added constructively to produce a composite signal from data can be more reliably decoded.].
Regarding claim 8 and 18, Atsmon also teaches the method according to claim 1 further comprising: capturing an image of a label; and transmitting the captured image to the database such that upon receiving the captured image, the database determines if the captured image corresponds to an unique image associated with the determined location of the mobile device [pg. 6:5-15 In one example a video camera, which is provided with many computers, can be used to 
Regarding claims 9-10 and 19-20, Atsmon also teaches the method according to claim 1 further comprising: tagging a label; and transmitting the tagged label to the database such that upon receiving the tagged label, the database determines if the tagged label corresponds to an unique label associated with the determined location of the mobile device and wherein the tagging the label comprises: obtaining data from the label using near field communication or Bluetooth communication protocols [pg. 6:30-35 BlueTooth RF link…RF and …acoustics; pg. 24:30-35 In some embodiments of the invention, the above positioning method may be applied using passive tags on the object whose position is to be detected. In a preferred embodiment of the invention, such tags are powered by the computer speaker, using an RF field generated by the speaker. Alternatively, other RF-generating computer components may be used. This powering may be used to allow the tags to be responsive.; pg. 25:1-10 Position determination may be based on transponding signals which impinge on objects. Alternatively, an object may transmit a signal which encodes the time of arrival of the interrogating signal.].

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsmon (WO 2000021203 A1) and Tanaka (US 4,823,908), and further in view of Davis (US 2012/0214515 A1).
Regarding claims 6 and 16, Atsmon does not explicitly teach … and yet Davis also teaches the method according to claim 1 wherein the step of the database identifying the location of the mobile device using the obtained audio fingerprint and audio fingerprints stored in the database comprises: determining if the obtained audio fingerprint matches an audio fingerprint stored in the database, whereby the obtained audio fingerprint is generated from the ambient audio signals using a distance matrix or weight matrix algorithm; and pinpointing the location of the mobile device as the unique location associated with the matched audio fingerprint stored in the database when it is determined that the obtained audio fingerprint matches with an audio fingerprint stored in the database [0023 This component is typically redundantly encoded over a detection window so that the embedded signal to noise ratio is increased through accumulation. Estimates are weighted based on correspondence with expected watermark data (e.g., a correlation metric or count of detected symbols matching expected symbols). Using the inverse of the mapping function, estimates of the encoded data signal representing synchronization and variable message payload are distinguished and instances of encoded data corresponding to the same encoded message symbols from various embedding locations are aggregated.].
It would have been obvious to replace the pattern matching of Atsmon, with the weighting estimates as taught by Davis because this provides a correlation metric between watermarked data and expected symbols so that embedded locations may be determined.


Response to Arguments
Applicant’s arguments, see pgs. 8-13, filed 6/1/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive (in combination with 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN D. ARMSTRONG/

Art Unit 3645